Citation Nr: 1714228	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for PTSD..


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to October 1971.  From January 1970 through January 1971, the Veteran served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App.237, 239-40 (1995).

In April 2015, the Veteran testified at a hearing before the undersigned Veteran Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file.

In July 2015, the Board denied the Veteran's claim to re-open his case for PTSD.  A September 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand (JMR), vacating and remanding the July 2015 Board decision.  As such, the issue of re-opening the claim for PTSD is again before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

1. The evidence received since the November 2002 rating decision was not previously submitted, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for PTSD.


CONCLUSIONS OF LAW

1. The November 2002 rating decision which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for entitlement to service connection for PTSD is being reopened.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

2. New and Material Evidence

Generally, an unappealed RO denial is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, upon the receipt of "new and material" evidence, a veteran may request that VA reopen a claim.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App.110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App.510 (1992).

In November 2002, the RO denied the Veteran's claim to reopen his claim for PTSD.  At the time of the last final denial, service connection for PTSD was denied.  In August 2009 and November 2010, the Veteran was afforded VA examinations.  The August examiner opined that the Veteran had a mood disorder with anxious, depressive and psychotic symptoms and personality disorder.  The November examiner opined that the Veteran has an opiate dependency, personality disorder with antisocial features, depressive and anxious features; however, he does not have PTSD as a result of his experiences in Vietnam.  In February 2017, the Veteran submitted private medical evidence.  The evidence raises a reasonable possibility of substantiating the claim when it is presumed credible for the purpose of determining whether it is material.  Therefore, the Board finds that new and material evidence has been received since the November 2002 RO decision.

Accordingly, new and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

The application to reopen the claim for entitlement to service connection for PTSD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regards to the Veteran's PTSD stressor, the Veteran has provided conflicting statements.  Based on the conflicting statements and the Veteran's records, the August and November 2010 VA examiners determined that the Veteran does not meet the criteria for a diagnosis of PTSD while the February 2017 private examiner opined that the Veteran does have PTSD.  

The Board finds there is insufficient competent medical evidence on file to make a decision on the claim, and a remand is required per the low threshold outlined in Mclendon to obtain a VA examination and opinion to assess the nature and etiology of the Veteran's psychiatric disability or disabilities.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In addition, at the hearing, the Veteran expressed a willingness to attend another VA examination.  Therefore, the Board finds that he should be examined and a medical opinion should be provided.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding pertinent VA treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Schedule the Veteran for a VA mental health examination to assess the nature and etiology of his PTSD.  The claims file should be made available to and reviewed by the VA examiner.  The examiner should identify the claimed stressor and determine whether the stressor supports a diagnosis of PTSD.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be re-adjudicated based on the entirety of the evidence.  See Breeden v. Principi, 17 Vet. App.475 (2004).

If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App.369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




